Citation Nr: 0123244	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right foot.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from July 1988 to 
July 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating action in 
which the RO denied an increased (compensable) rating for 
residuals of a fracture of the right foot and service 
connection for a back disability.  The veteran appealed and 
was afforded a hearing at the RO in February 1997.  A 
transcript of that hearing is of record.  In his March 1997 
substantive appeal to the Board (VA Form 9), the veteran 
requested a hearing at the RO before a member of the Board.  
After requesting that a March 1998 travel board hearing be 
rescheduled, the veteran's former representative indicated in 
correspondence of April 1998 that the veteran no longer 
wished to have a travel board hearing.  In a January 1999 
decision, the Board denied an increased (compensable) rating 
for residuals of a fracture of the right foot.  The issue of 
entitlement to service connection for a low back disability 
was remanded to the RO for further development.  The veteran 
appealed the denial involving a compensable rating for his 
right foot disability to the United States Court of Appeals 
for Veterans Claims (Court).

This case is now before the Board pursuant to a January 26, 
2001, Order of the Court that vacated that part of the 
January 1999 Board decision involving the veteran's right 
foot disability, and remanded the issue to the Board for 
action consistent with instructions contained in the Motions 
for Remand by the VA General Counsel and the appellant's 
attorney.


REMAND

By Order of January 26, 2001, the Court remanded the issue of 
entitlement to an increased (compensable) rating for 
residuals of a fracture of the right foot to the Board for 
action consistent with instructions contained in the above-
noted Motions 


for Remand by the VA General Counsel and the appellant's 
attorney.  In that Motion, the VA General Counsel maintained 
that a remand was necessary because there had been a change 
in the law during the pendency of the veteran's appeal.  A 
remand was requested, pursuant to the holding of the Court in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), for re-
adjudication of the veteran's claim in light of the new 
statutory requirements contained in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations as they apply to claims for increased ratings, 
include new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran contends that the residuals of his fracture of 
the right foot are more disabling than currently evaluated 
and warrant a compensable rating.  Under the applicable 
criteria, a moderate foot injury is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).  
VA regulations provide that in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

On VA examination in December 1995, the veteran was found to 
have mild claw toes.  He reported a history of a fracture of 
the right foot in service while playing basketball.  On 
examination, the veteran complained of arch pain.  There was 
no radiographic finding to suggest previous or recent 
fracture of the right foot.  There was no evidence of 
swelling, deformity, angulation, shortening, or 
intraarticular involvement.


At his RO hearing in February 1997, the veteran testified 
concerning his current right foot symptoms.  He complained of 
swelling and numbness in the right foot and pain in the right 
arch area.  He indicated that he had not sought any treatment 
for his right foot because he did not have a car.

On VA examination in March 1997, the veteran reported a 
history of fracture of the cuboid bone on the right.  Old x-
rays were read as normal with no evidence or previous or 
recent fracture of the right foot.  He reported no problem 
with standing, 
squatting, supination, pronation, or rising on toes and 
heels.  The right foot was noted to be normal in appearance 
and function.  There was no abnormality in gait and no 
evidence of secondary skin or vascular changes.  The veteran 
complained of pain on the bottom of his foot between his 
proximal metatarsal and tarsal bones.  He indicated that he 
had also been diagnosed with plantar fasciitis in the right 
foot.  The diagnostic impression was probably plantar 
fasciitis and no documentation of prior fracture of the right 
cuboid bone.

In the appellant's brief on appeal to the Court, the 
appellant maintained that there were significant deficiencies 
in the December 1995 and March 1997 VA examinations of 
record.  It was indicated that there was no evidence either 
examiner had the claims folder available for review at the 
time of either examination.  The Board notes in this regard 
that the Court has held that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  For this reason, the Board finds 
that a remand for further comprehensive VA examination of the 
veteran's right foot is warranted.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could result 
in the denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the claims 
folder all outstanding pertinent medical records, to include 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The service medical records which 
were of record at the time of the January 
1999 Board decision should be 
reassociated with the claims folder by 
the RO.

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
residuals of a fracture of the right foot 
since March 1997, the date of the last VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
pertinent treatment records from the 
identified health care provider(s) and 
associate them with the claims folder.  
Even if the veteran does not respond to 
the foregoing inquiry, the RO should 
obtain all pertinent VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.

3.  After the above treatment records 
have been associated with the claims 
folder, the veteran should be afforded a 
comprehensive VA orthopedic examination.  
The purpose of the examination is to 
identify the 

current nature and severity of the 
veteran's service-connected residuals of 
a fracture of the right foot.  All 
pertinent clinical findings should be 
reported in detail.  Following review of 
the entire claims file, to include a 
copy of this REMAND, the VA examiner 
should indicate whether the veteran's 
residuals of a fracture of 
the right foot are productive of less 
than moderate, moderate, moderately 
severe, or severe foot injury.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
an increased (compensable) rating for 
residuals of a fracture of the right 
foot, in light of all applicable evidence 
of record and all pertinent legal 
authority, to include the recently 
amended/added statutory and regulatory 
provisions pertaining to VA's duties to 
assist/notify a claimant.

5.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to comply with the Order of the 
Court in this case and recently enacted legislation.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


